DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-9 are pending upon entry of amendment filed on 8/15/22.

Claim 1-9 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 2/11/20, 8/26/20, 4/5/22 and 4/6/22 have been acknowledged.

4.	In light of Applicant’s response and amendment to the claims filed on 8/15/22, the rejections of record have been withdrawn.

The currently amended claims are limited to bufferless aqueous pharmaceutical formulation and the response submits the “substantially free” is defined as the substance is below limitation of detection for an assay used for detecting the presence of  such substance.

5.	The following new ground of rejections are necessitated by Applicant’s amendment to the claims field on 8/15/22.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 9,376,491 (IDS reference) in view of U.S.Pub 2016/0304599 (newly cited).

The ‘491 patent teaches IL-17A antibody formulations at 80-150mg/ml in the presence of polysorbate 80 at about 0.03% in the presence of 230mM NaCl at pH about 5.7 (col. 4, claims).  The claimed ixekizumab has SEQ ID Nos:7-10 and the prior art sequence SEQ ID NO:1-5 are identical.  Also, given that the CDRs set forth in the claimed SEQ ID NO:1-6 are contained in the prior art SEQ ID NO:1-5, it meets the limitations of claim 1 of the instant application. 

The disclosure of the ‘491 patent differs from the instant claimed invention in that it does not teach the use of sucrose at about 234mM or substantially free of amino acid or ionic tonicity excipient as in claims 1 and 4 of the instant application. 

The ‘599 publication teaches buffer free and amino acid free antibody formulations in the presence of polyol upto 300mM that is stable at 40oC for two weeks (claims 1-9, block H, [015, 285]). The ‘599 publication indicates the antibody acts as buffer and does not require buffering agent ([010]). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to leave buffer out as in ‘599 publication into the IL-17A antibody formulation taught by the ‘491 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the antibody shows buffering capacity without buffering agent and does not impact stability of the antibody. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

9.	Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 9,845,353 in view of U.S.Pub 2016/0304599 (newly cited).

The ‘353 patent teaches IL-17A antibody formulations at 80-150mg/ml in the presence of polysorbate 80 at about 0.03% in the presence of 230mM NaCl at pH about 5.7 (col. 4, claims).  The claimed ixekizumab has SEQ ID Nos:7-10 and the prior art sequence SEQ ID NO:1-5 are identical.  Also, given that the CDRs set forth in the claimed SEQ ID NO:1-6 are contained in the prior art SEQ ID NO:1-5, it meets the limitations of claim 1 of the instant application. 

The disclosure of the ‘353 patent differs from the instant claimed invention in that it does not teach the use of sucrose at about 234mM or substantially free of amino acid or ionic tonicity excipient as in claims 1 and 4 of the instant application. 

The ‘599 publication teaches buffer free and amino acid free antibody formulations in the presence of polyol upto 300mM that is stable at 40oC for two weeks (claims 1-9, block H, [015, 285]). The ‘599 publication indicates the antibody acts as buffer and does not require buffering agent ([010]). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to leave out buffer as taught by the ‘599 publication into the IL-17A antibody formulation taught by the ‘353 patent. 
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the antibody shows buffering capacity without buffering agent and does not impact stability of the antibody. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Pat. 9,376,491 in view of U.S.Pub 2016/0304599 (newly cited)..
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘491 patent recites a pharmaceutical composition comprising IL-17A antibody set forth in SEQ ID NO:1-10 (note patented SEQ ID NO:4-5) at 80-150mg/ml, citric acid 20mM, 0.02-0.03% polysorbate 80 at pH about 5.7

The claims of the ‘353 patent differs from the instant claimed invention in that it does not teach the use of sucrose at about 234mM or substantially free of amino acid or ionic tonicity excipient as in claims 1 and 4 of the instant application. 

The ‘599 publication teaches buffer free and amino acid free antibody formulations in the presence of polyol upto 300mM that is stable at 40oC for two weeks (claims 1-9, block H, [015, 285]). The ‘599 publication indicates the antibody acts as buffer and does not require buffering agent ([010]). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to leave out buffer as in the ‘599 publication into the IL-17A antibody formulation taught by the ‘491  patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the antibody shows buffering capacity without buffering agent and does not impact stability of the antibody. 

12.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Pat. 9,845,353 in view of U.S.Pub 2016/0304599 (newly cited)..

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘353 patent recites a pharmaceutical composition comprising IL-17A antibody set forth in SEQ ID NO:1-10 (note patented SEQ ID NO:4-5) at 80-150mg/ml, citric acid 20mM, 0.02-0.03% polysorbate 80 at pH about 5.7

The claims of the ‘353patent differs from the instant claimed invention in that it does not teach the use of sucrose at about 234mM or substantially free of amino acid or ionic tonicity excipient as in claims 1 and 4 of the instant application. 

The ‘599 publication teaches buffer free and amino acid free antibody formulations in the presence of polyol upto 300mM that is stable at 40oC for two weeks (claims 1-9, block H, [015, 285]). The ‘599 publication indicates the antibody acts as buffer and does not require buffering agent ([010]). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to leave buffer out as in ‘599 publication into the IL-17A antibody formulation taught by the ‘353 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the antibody shows buffering capacity without buffering agent and does not impact stability of the antibody. 

13.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Pat. 10,472,416 in view of U.S.Pub 2016/0304599 (newly cited).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘416 patent recites a pharmaceutical composition comprising IL-17A antibody set forth in SEQ ID NO:2-3 (note patented SEQ ID NO:4-5) at 80-150mg/ml, citric acid 20mM, 0.02-0.03% polysorbate 80 at pH about 5.7

The claims of the ‘416 patent differs from the instant claimed invention in that it does not teach the use of sucrose at about 234mM or substantially free of amino acid or ionic tonicity excipient as in claims 1 and 4 of the instant application. 

The ‘599 publication teaches buffer free and amino acid free antibody formulations in the presence of polyol upto 300mM that is stable at 40oC for two weeks (claims 1-9, block H, [015, 285]). The ‘599 publication indicates the antibody acts as buffer and does not require buffering agent ([010]). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to leave out buffer as in ‘599 publication into the IL-17A antibody formulation taught by the ‘416 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the antibody shows buffering capacity without buffering agent and does not impact stability of the antibody. 

14.	No claims are allowable.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
October 4, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644